DETAILED ACTION
Claims 1-12 and 14-21 were subjected to restriction requirement mailed on 04/04/2022.
Applicants filed a response, and elected Group I, claims 1-10 and 14-21, and withdrew claims 11-12, with traverse on 06/06/2022.
Claims 1-12 and 14-21 are pending, and claims 11-12 are withdrawn after consideration.
Claims 1-10 and 14-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 and 14-21 in the reply filed on 06/06/2022 is acknowledged.  This is not found persuasive because the reason set forth below.

Applicants primarily argue:
“Restriction is only proper if the claims of the restricted groups are independent or 
patentably distinct and there would be a serious burden placed on the Examiner if restriction is not required.”

Remarks, p. 2
The examiner respectively traverses as follows:
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that independent or patently distinct, or undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I to III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in pages 3-4 of the previous Office Action. 
Therefore, given that the Examiner has properly established that Groups I to III lack unity as set forth in pages 3-4 of the Office Action mailed 04/04/2022, it is the Examiner's position that the restriction is proper.

Applicant further argues:
“The Applicants respectfully traverse the Restriction Requirement on the ground that unity of invention does exist between Groups I to III because there is a technical relationship that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art. Here, claim 11 is the catalytic powder product produced by the method of claim 1 and claim 12 is the washcoat product produced by the method of claim 1.”

Remarks, p. 3

The Examiner respectfully traverses as follows:
It is noted that the present claims 11-12 are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process, the shared technical feature does not include the method of preparing catalyst particles of Group I, but the shared technique feature is a catalytic powder comprising catalytic particles, which does not provide a contribution over the prior art, and thus, cannot be a special technical feature, as set forth in pages 3-4 of the Office Action mailed 04/04/2022. Therefore, Groups I to III do not relate to a single inventive concept under PCT Rule 13.1.

Applicant further argues:
“Applicants respectfully submit that a search of all the claims would not impose a serious burden on the Office. In fact, the International Searching Authority searched all of the claims together.”

Remarks, p. 3

The Examiner respectfully traverses as follows:
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be established. It is noted that inventions listed as Groups I to III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in pages 3-4 of the previous Office Action. 
Therefore, given that the Examiner has properly established that Groups I to III lack unity as set forth in pages 3-4 of the Office Action mailed 04/04/2022, it is the Examiner's position that the restriction is proper.

The requirement is still deemed proper and is therefore made FINAL.

Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 06/06/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/EP2019/065239, filed 06/11/2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (EP18177331.8, filed 06/12/2018) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9, it is suggested to amend “monocharged or monocharged and multicharged ions” to “monocharged ions or monocharged ions and multicharged ions”.
Claim 1, line 11, it is suggested to amend “a catalyst” to “the catalyst particles”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9, recites a phrase “primarily comprising”. However, it is unclear what would be considered to be "primarily comprising" (emphasis added), e.g. 51% by weight or more, 90% by weight or more, etc. The examiner interprets the phrase refers to 51% by weight or more. Interpretation is speculative. Clarification is requested.

Regarding dependent claims 2-10 and 14-21, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Each line 2 of claims 6-7 and 17-19, recites a phrase “the ions”, which lacks antecedent basis. It is unclear what the phrase refers to, ions of the ion beam, or ions of the catalyst starting material, etc. The examiner interprets that the phrase refers to ions of the ion beam. If the interpretation is accurate, it is suggested to amend the phrase to ions of the ion beam.

Each line 2 of claims 8 and 20, recites a phrase “a surface normal”. However, it is unclear what the phrase refers to, a surface normal of the catalyst starting material, a surface normal of a horizontal platform, etc. The examiner interprets that the phrase refers to a surface normal of the catalyst starting material.

Both claims 15 and 16 are drawn to depend on claim 1, which is unclear as claim 1 does not recite support nanoparticles. The examiner interprets that both claims 15-16 depend on claim 3. Interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over of Artioli et al., Ion beam surface engineering for highly active nanocatalysts, 24th North American Meeting of the Catalysis Society, Pittsburgh, US, 2015 (provided in IDS received on 12/10/2020) (Artioli) in view of Komoriya et al., US 7,245,476 B2 (Komoriya).
Regarding claims 1, 3-10, 15-17 and 19-21, Artioli discloses that Artioli have modified the surface properties of the supported noble metal catalyst Pt (0.5%w/w)/Ce0.68Zr0.32O2 (the supported noble metal catalyst Pt (0.5%w/w)/Ce0.68Zr0.32O2 reads upon a catalyst starting material; and Ce0.68Zr0.32O2 reads upon a mixture of a cerium oxide and a zirconium oxide) by ions irradiation (i.e., a method for preparing catalyst particles) (Artioli, page 4, 2nd paragraph); the Pt content of the Pt/CZ-catalysts has been verified by elemental analysis that estimated a value of 0.58% w/w; the ionic bombardment modification (i.e., implanting the catalyst starting material with an ion beam dose) of Pt/Ce0.68Zr0.32O2 sample was achieved by a micro-accelerator using a N+ ion beam (i.e., all of the ions are N+ ion) (a N+ ion beam reads upon monocharged ions, with atomic number of 7), working at 52.5 keV; the incident angle of N ions was 0° from surface normal (Artioli, page 11, 1st paragraph).

Artioli further discloses HRTEM image of the platinum (Pt) nanoparticles (the platinum (Pt) nanoparticles reads upon metal nanoparticles comprising a transition metal/a noble metal) supported on Ce0.68Zr0.32O2 substrate (i.e., surface attached Pt metal nanoparticles) before ion bombardment (Artioli, page 22, Fig. S2), which shows that Ce0.68Zr0.32O2 is made of aggregates of nanoparticles.

Artioli further discloses strong local charge effect (i.e., electrostatic charge) was observed on the powder after bombardment; for this reason, an antistatic gun (Milty Zerostat 3 anti-static Gun) has been used (Artioli, page 13, 1st paragraph).

Artioli does not explicitly disclose providing an electrostatic charge reduction device selected from a source of UV light, a source of X-rays, an electron beam, and an electrically grounded catalytic starting material carrier.

With respect to the difference, Komoriya teaches a static eliminator for neutralizing and eliminating static electricity by applying an ultraviolet ray to a static elimination target (Komoriya, Abstract).
As Komoriya expressly teaches, it is another technical objection to provide a static eliminator in which air around the static elimination target is directly ionized by ultraviolet irradiation from a very close position to thereby make the above air blowing for the static elimination basically unnecessary, dust and moisture do not have to be blown on the static elimination target, and clean static elimination is possible (Komoriya, column 3, 2nd paragraph).
Komoriya is analogous art as Komoriya is drawn to a static electricity eliminator.
In light of the motivation of a static eliminator in which air around the static elimination target is directly ionized by ultraviolet irradiation from a very close position, as taught by Komoriya, it therefore would have been obvious to a person of ordinary skill in the art to use the static eliminator in which air around the static elimination target is directly ionized by ultraviolet irradiation of Komoriya, to reduce the strong local charge effect of Artioli on the powder after bombardment, in order to avoid blowing dust and moisture on the static elimination target, and thereby arrive at the claimed invention.
	
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Artioli and Komoriya as applied to claim 1 above, and further in view of Busardo et al., US 2016/0193589 A1 (provided in IDS received on 12/10/2020) (Busardo).
Regarding claim 2, as applied to claim 1, Artioli does not explicitly disclose wherein the ion beam is generated by a plasma filament ion beam source or an electron cyclotron resonance (ECR) plasma source.
With respect to the difference, Busardo teaches a method of treating a powder made from cerium oxide using an ion beam. Busardo specifically teaches the ions are produced by an electron cyclotron resonance (ECR) source (Busardo, [0032]).
As Busardo expressly teaches, an electron cyclotron resonance (ECR) source has the advantage of being compact and sparing in energy (Busardo, [0032]).
Busardo is analogous art as Busardo is drawn to a method of treating a powder made from cerium oxide using an ion beam.
In light of the motivation of using an electron cyclotron resonance (ECR) source for the ion beam, as taught by Busardo, it therefore would have been obvious to a person of ordinary skill in the art to use an electron cyclotron resonance (ECR) source for the ion beam instead of a micro-accelerator in Artioli, in order to have the advantage of being compact and sparing in energy, and thereby arrive at the claimed invention.
	
Regarding claim 18, as applied to claim 1, Artioli does not explicitly disclose wherein all of the ions are derived from atoms with an atomic number Z of at most 2.
With respect to the difference, Busardo specifically teaches the ions of the ion beam are selected from the ions of the elements of the list consisting of helium (He) (i.e., with an atomic number of 2) and nitrogen (N) (Busardo, Abstract).
In light of the disclosure of Busardo of the equivalence and interchangeability of using nitrogen as disclosed in Artioli (Artioli, page 11, 1st paragraph), with helium (He) (i.e., with an atomic number of 2) as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use helium (HE) as the ions of the ion beam in Artioli, and thereby arrive claimed invention.

	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Artioli and Komoriya as applied to claim 1 above, and further in view of Busardo and Girard et al., Electron cyclotron resonance plasmas and electron cyclotron resonance ion sources: Physics and technology, Review of Scientific Instruments, 75, 1381, 2004 (Girard).
Regarding claim 14, as applied to claim 1, Artioli does not explicitly disclose wherein the ion beam is generated by an ECR Plasma Immersion ion implantation (PII) or an ECR plasma confined with permanent magnets.
With respect to the difference, Busardo teaches a method of treating a powder made from cerium oxide using an ion beam. Busardo specifically teaches the ions are produced by an electron cyclotron resonance (ECR) source (Busardo, [0032]).
As Busardo expressly teaches, an electron cyclotron resonance (ECR) source has the advantage of being compact and sparing in energy (Busardo, [0032]).
Busardo is analogous art as Busardo is drawn to a method of treating a powder made from cerium oxide using an ion beam.
In light of the motivation of using an electron cyclotron resonance (ECR) source for the ion beam, as taught by Busardo, it therefore would have been obvious to a person of ordinary skill in the art to use an electron cyclotron resonance (ECR) source for the ion beam instead of a micro-accelerator in Artioli, in order to have the advantage of being compact and sparing in energy.

Artioli in view of Komoriya and Busardo does not explicitly disclose the ion beam is generated by an ECR Plasma Immersion ion implantation (PII) or the plasma of ECR is confined with permanent magnets.
With respect to the difference, Girard teaches electron cyclotron resonance (Girard, Abstract). Girard specifically teaches as step-by-step ionization is the most efficient process, it is necessary to keep the ions in the plasma for a time sufficient to reach the appropriate charge (Girard, page 1381, left column, 3rd paragraph); it is possible to design a good confinement source, with a reasonable plasma volume, and it is now possible to obtain with permanent magnet sources (Girard, page 1387, left column, 2nd paragraph).
In light of the disclosure of electron cyclotron resonance wherein the ion source is confined by permanent magnet sources in Girard, it therefore would have been obvious to a person of ordinary skill in the art to use an electron cyclotron resonance (ECR) source for the ion beam, wherein the plasma is confined with permanent magnets, in the method of Artioli in view of Komoriya, to achieve expected results, and thereby arrive at the claimed invention. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 30, 2022